17‐4046‐cv 
Manhattan Review, LLC, et al. v. Tracy Yun, et al. 
 
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                             
                                    August Term 2018 
 
             (Argued: October 23, 2018            Decided: March 25, 2019) 
                                             
                                  No. 17‐4046‐cv 
                                             
                      –––––––––––––––––––––––––––––––––––– 
                                             
     MANHATTAN REVIEW LLC and JOERN MEISSNER, derivatively on behalf of 
                             MANHATTAN REVIEW LLC, 
                                             
                                Plaintiffs‐Appellants, 
                                             
                                          ‐v.‐ 
                                             
TRACY YUN, MANHATTAN ENTERPRISE GROUP LLC, d/b/a MANHATTAN ELITE PREP, 
                             and CHRISTOPHER KELLY, 
                                             
                               Defendants‐Appellees.1 
                                             
                      –––––––––––––––––––––––––––––––––––– 
 
Before:       LIVINGSTON and LOHIER, Circuit Judges, and CROTTY, District Judge.2   
 
       Plaintiffs‐Appellants Manhattan Review LLC and Joern Meissner appeal the 
district  court’s  judgment  granting  attorneys’  fees  and  costs  to  Defendants‐

          The Clerk of Court is respectfully instructed to amend the caption as set forth 
        1

above.     
        Judge Paul A. Crotty, of the United States District Court for the Southern District 
        2

of New York, sitting by designation.   


                                                      1 
Appellees Manhattan Enterprise Group LLC and Christopher Kelly pursuant to 
section 505 of the Copyright Act, 17 U.S.C. § 505, and section 35(a) of the Lanham 
Act, 15 U.S.C. 1117(a).    Each of those provisions authorizes the district court to 
award  fees  to  the  “prevailing  party”  in  a  lawsuit.    Plaintiffs‐Appellants  sued 
Defendants‐Appellees  for  violations  of  the  Copyright  and  Lanham  Acts,  but 
Defendants‐Appellees obtained a dismissal of Plaintiffs‐Appellants’ complaint on 
collateral  estoppel  grounds.    We  hold  that  Defendants‐Appellees  meet  the 
definition of “prevailing party” under both fee‐shifting provisions.    Accordingly, 
the judgment of the district court is AFFIRMED. 
 
FOR PLAINTIFFS‐APPELLANTS:              THOMAS  P.  HIGGINS,  Higgins  &  Trippett 
                                        LLP, New York, NY.   
 
FOR DEFENDANTS‐APPELLEES:               TRACY YUN, New York, NY, pro se. 
 
                                        JUSTIN  KUEHN,  Moore  Kuehn,  PLLC,  New 
                                        York,  NY,  for  Manhattan  Enterprise  Group, 
                                        LLC, d/b/a Manhattan Elite Prep. 
 
                                        CHRISTOPHER KELLY, New York, NY, pro se. 
 
PER CURIAM: 
        
       Plaintiffs‐Appellants  Manhattan  Review  LLC  (“Manhattan  Review”)  and 

Joern Meissner (“Meissner”) appeal the judgment of the district court (Kaplan, J.; 

Francis,  M.J.)  granting  attorneys’  fees  and  costs  to  Defendants‐Appellees 

Manhattan  Enterprise  Group  LLC,  d/b/a  Manhattan  Elite  Prep  (“Manhattan 

Enterprise”),  and  Christopher  Kelly  (“Kelly”)  pursuant  to  section  505  of  the 

Copyright Act, 17 U.S.C. § 505, and section 35(a) of the Lanham Act, 15 U.S.C. § 

1117(a).    A  separate  summary  order  filed  simultaneously  with  this  opinion 


                                            2 
addresses  the  balance  of  Plaintiffs‐Appellants’  arguments  on  appeal.    This 

opinion addresses Plaintiffs‐Appellants’ argument that Defendants‐Appellees do 

not meet the definition of a “prevailing party” under section 505 of the Copyright 

Act or section 35(a) of the Lanham Act.    We reject that argument and hold that 

Defendants‐Appellees do meet the definition of a “prevailing party” under those 

provisions.       

                                      Background 

       This  appeal  concerns  litigation  over  the  corporate  status  of  Manhattan 

Review, a test preparation business formed by Meissner and Defendant‐Appellee 

Tracy Yun (“Yun”) in March 2005.    See Manhattan Review LLC v. Yun (“Manhattan 

Review I”), No. 16 Civ. 102, 2016 WL 6330474, at *1 (S.D.N.Y. Aug. 15, 2016), report 

and recommendation adopted, 2016 WL 6330409 (S.D.N.Y. Oct. 26, 2016).    In 2011, 

after a falling‐out between Yun and Meissner, Yun allegedly formed Manhattan 

Enterprise  as  a  competitor  to Manhattan  Review.    See  Manhattan  Review  LLC v. 

Yun  (“Manhattan  Review  II”),  No.  16  Civ.  102,  2017  WL  1330334,  at  *1  (S.D.N.Y. 

April 10, 2017), report and recommendation adopted, 2017 WL 3034350 (S.D.N.Y. July 

17,  2017).    In  operating  Manhattan  Enterprise,  Yun  allegedly  used  Manhattan 

Review’s assets and intellectual property, including trademarks and copyrighted 




                                             3 
test preparation materials, without Meissner’s consent.    In December 2011, Yun 

also  filed  a  Certificate  of  Cancellation  of  Manhattan  Review’s  status  as  an  LLC 

with the Delaware Secretary of State.     

       In  March  2012,  Meissner,  individually  and  derivatively  on  behalf  of 

Manhattan Review, sued Yun and Manhattan Enterprise in New York state court 

on various state law claims.    The court initially dismissed Meissner’s derivative 

claims due to the outstanding Certificate of Cancellation, holding that Meissner 

could not sue on behalf of Manhattan Review given its cancelled status.    Seeking 

to  rehabilitate  those  claims,  Meissner  filed  a  Certificate  of  Correction  with  the 

Delaware  Secretary  of  State,  challenging  the  validity  of  Yun’s  Certificate  of 

Cancellation.    After  obtaining  a  Certificate  of  Good  Standing  for  Manhattan 

Review,  Meissner  filed  a  motion  to  vacate  the  state  court’s  dismissal  of  the 

derivative  claims.    The  state  court  denied  that  motion  on  the  ground  that 

Meissner had not shown that issuance of the Certificate of Good Standing effected 

a nullification of the Certificate of Cancellation.3     




         That  order  has  subsequently  been  affirmed  on  appeal.    Meissner  v.  Yun,  150 
       3

A.D.3d 455, 55 N.Y.S.3d 163 (1st Dep’t 2017).   


                                               4 
       In  January  2016,  Plaintiffs‐Appellants  Manhattan  Review  and  Meissner 

(suing only derivatively on his company’s behalf) filed suit in federal court against 

Defendants‐Appellees  Yun,  Manhattan  Enterprise,  and  Kelly.    Plaintiffs‐

Appellants’ First Amended Complaint alleged, inter alia, copyright infringement 

pursuant  to  section  501  of  the  Copyright  Act,  17  U.S.C.  §  501,  trademark 

infringement pursuant to section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), and 

various state law causes of action.    Defendants‐Appellees moved to dismiss the 

First  Amended  Complaint,  arguing,  inter  alia,  that  Plaintiffs‐Appellants  lacked 

standing to assert their claims.    The magistrate judge recommended dismissing 

certain  state  law  claims  and  allowing  Plaintiffs‐Appellants  to  amend  their 

complaint.    The  district  court  adopted  those  recommendations  on  October  26, 

2016, see Manhattan Review I, 2016 WL 6330409, at *1, and Plaintiffs‐Appellants filed 

a Second Amended Complaint repleading their Copyright Act and Lanham Act 

claims.    None of Plaintiffs‐Appellants’ three complaints mentioned the prior state 

court action.     

       Defendants‐Appellees moved to dismiss the Second Amended Complaint.   

They  argued  that  the  state  court  orders  precluded  Plaintiffs‐Appellants  from 

bringing their federal suit.    The magistrate judge agreed, holding that the “state 




                                           5 
court[‘s] determin[ation] that the Certificate of Good Standing was not a proper 

nullification  of  the  Certificate  of  Cancellation”  was  “decisive  of  Manhattan 

Review’s capacity to bring direct claims as well as Dr. Meissner’s capacity to bring 

derivative  claims.”    Manhattan  Review  II,  2017  WL  1330334,  at  *6.    Because 

Plaintiffs‐Appellants  had  received  a  full  and  fair  opportunity  to  litigate  that 

question in state court, collateral estoppel barred their claims.    Id. at *7.    On July 

17,  2017,  the  district  court  adopted  the  magistrate  judge’s  recommendations  to 

dismiss the Second Amended Complaint and deny Plaintiffs‐Appellants leave to 

file a third amended complaint.    See Manhattan Review II, 2017 WL 3034350, at *1.4   

         Defendants‐Appellees then sought an award of attorneys’ fees pursuant to 

section  505  of  the  Copyright  Act  and  section  35(a)  of  the  Lanham  Act.    The 

magistrate  judge  recommended  granting  Defendants‐Appellees’  motion  in  part 

and awarding Defendants‐Appellees $48,160.50 in attorneys’ fees and $593.54 in 

costs.    On December 5, 2017, the district court adopted that recommendation in 

its  entirety.    Plaintiffs‐Appellants  timely  appealed  the  district  court’s  award  of 

fees.           




         Plaintiffs‐Appellants  appealed  the  district  court’s  order,  but  subsequently 
         4

withdrew their appeal.     


                                             6 
                                      Discussion 

      Both  the  Copyright  Act  and  the  Lanham  Act  authorize  district  courts  to 

award attorneys’ fees to the “prevailing party” in a lawsuit.    See 17 U.S.C. § 505; 

15 U.S.C. § 1117(a).    A district court’s decision to award attorneys’ fees under the 

Copyright  Act  or  the  Lanham  Act  is  reviewed  for  abuse  of  discretion.    See 

Matthew Bender & Co. v. West Publ’g Co., 240 F.3d 116, 121 (2d Cir. 2001) (Copyright 

Act); Conopco, Inc. v. Campbell Soup Co., 95 F.3d 187, 194 (2d Cir. 1996) (Lanham 

Act).    Whether a litigant qualifies as a “prevailing party” constitutes a question 

of law warranting de novo review.    See Preservation Coal. of Erie Cty. v. Fed. Transit 

Admin., 356 F.3d 444, 450 (2d Cir. 2004).     

      “Prevailing  party”  carries  a  consistent  definition  across  the  federal  fee‐

shifting statutes.    See Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & 

Human Res., 532 U.S. 598, 603 n.4 (2001).    A “prevailing party” in a fee‐shifting 

statute  is  “one  who  has  favorably  effected  a  ‘material  alteration  of  the  legal 

relationship of the parties’ by court order.”    Garcia v. Yonkers Sch. Dist., 561 F.3d 

97, 102 (2d Cir. 2009) (quoting Buckhannon, 532 U.S. at 604).    Not only must the 

party seeking fees “achieve some ‘material alteration of the legal relationship of 




                                            7 
the  parties,’  but  that  change  must  also  be  judicially  sanctioned.”    Roberson  v. 

Giuliani, 346 F.3d 75, 79 (2d Cir. 2003) (quoting Buckhannon, 532 U.S. at 604).     

       Plaintiffs‐Appellants  argue  that  Defendants‐Appellees  do  not  meet  the 

definition  of  “prevailing  party”  because  they  obtained  a  dismissal  of  Plaintiffs‐

Appellants’  complaint  solely  on  collateral  estoppel  grounds.    See  Manhattan 

Review II, 2017 WL 1330334, at *7.    We reject that argument.    As the magistrate 

judge  properly  recognized  in  considering  Defendants‐Appellees’  fee  request, 

“Manhattan  Review,  in  its  present  form,  is  [now]  incapable  of  maintaining  an 

action”  against  Defendants‐Appellees.    Sp.  App.  17.    That  result  constitutes  a 

“material alteration of the legal relationship of the parties,” Buckhannon, 532 U.S. 

at  604,  because  Defendants‐Appellees  are  no  longer  suable  by  Plaintiffs‐

Appellants.    Accordingly,  we  hold  that  Defendants‐Appellees  qualify  as  a 

“prevailing party” under both section 505 of the Copyright Act and section 35(a) 

of the Lanham Act.     

       Plaintiffs‐Appellants contest this determination principally by arguing that 

a “prevailing party” must have obtained at least some relief on the merits of her 

claim.    That  argument  is  foreclosed  by  recent  Supreme  Court  precedent.    In 

CRST Van Expedited, Inc. v. E.E.O.C., 136 S. Ct. 1642 (2016), the Supreme Court held 




                                             8 
that “a defendant need not obtain a favorable judgment on the merits in order to 

be a ‘prevailing party.’”    Id. at 1651.    The Court reasoned that a defendant has 

“fulfilled  its  primary  objective  whenever  the  plaintiff’s  challenge  is  rebuffed, 

irrespective of the precise reason for the court’s decision,” and that therefore “[t]he 

defendant  may  prevail  even  if  the  court’s  final  judgment  rejects  the  plaintiff’s 

claim for a nonmerits reason.”    Id.    Here, Defendants‐Appellees have “fulfilled 

[their]  primary  objective”  by  obtaining  a  dismissal  of  Plaintiffs‐Appellants’ 

complaint  on  collateral  estoppel  grounds.    Id.    That  the  district  court  did  not 

reach the merits of Plaintiffs‐Appellants’ Copyright Act and Lanham Act claims 

does not affect the analysis.     

       Ten years before CRST, we held in Dattner v. Conagra Foods, Inc., 458 F.3d 98 

(2d  Cir.  2006)  (per  curiam),  that  a  defendant  who  had  obtained  a  dismissal  on 

forum non conveniens grounds was not a prevailing party because the plaintiff could 

pursue his claims against the defendant in another forum.    Id. at 103.    Whatever 

the ongoing vitality of that holding in the wake of CRST, it has no application to 

the  circumstances  before  us  today.    As  the  magistrate  judge  aptly  noted, 

Manhattan Review cannot immediately re‐file suit against Defendants‐Appellees 

in another forum, but must instead proceed to the Delaware Court of Chancery if 




                                             9 
it wants to remove the impediment to its ability to sue.    The circumstances of a 

forum  non  conveniens  dismissal,  following  which  a  plaintiff  can  immediately 

proceed in a more convenient forum, are therefore inapposite.         

                                    *      *      * 

      The  remaining  issues  presented  in  this  appeal  are  resolved  by  a  separate 

summary  order  filed  simultaneously  with  this  opinion.    For  the  reasons  stated 

above and for the reasons stated in that order, the judgment of the district court is 

AFFIRMED.     




                                          10